In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00212-CR


                                  EX PARTE RICKY MORRISON

                            OPINION ON ORIGINAL PROCEEDING
                               FOR WRIT OF HABEAS CORPUS

                                           August 27, 2020

                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appearing pro se, Ricky Morrison has filed an application for writ of habeas corpus

with this Court seeking to set aside a final felony conviction.1


        An intermediate court of appeals does not have original habeas corpus jurisdiction

in criminal law matters. See TEX. GOV’T CODE ANN. § 22.221(d) (West Supp. 2019)

(limiting original habeas corpus jurisdiction of intermediate courts of appeals to civil



        1 Morrison was previously convicted of aggravated sexual assault. This Court affirmed the
conviction on appeal. See Morrison v. State, No. 07-07-00401-CR, 2010 Tex. App. LEXIS 1165, at *18
(Tex. App.—Amarillo Feb. 18, 2010, pet. ref’d) (mem. op., not designated for publication). On August 14,
2020, Morrison filed a “Formal Request 28 U.S.C. § 2254, 28 U.S.C. § 2243” and a “Voluntary Motion to
Dismiss any Frivolous Petitions 28 U.C.S. § 2243, 2254” challenging his conviction. We have construed
these documents as seeking habeas corpus relief. See Ex parte Gray, 649 S.W.2d 640, 642 (Tex. Crim.
App. 1983) (requiring courts to look to the substance of the relief sought, rather than the nomenclature or
form of the pleading).
matters); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig.

proceeding) (per curiam). Instead, habeas jurisdiction in criminal proceedings rests with

the Court of Criminal Appeals, the district courts, and the county courts. TEX. CODE CRIM.

PROC. ANN. art. 11.05 (West 2015); Hawkins, 885 S.W.2d at 588. Only the Court of

Criminal Appeals has authority to grant post-conviction habeas relief in felony cases. See

TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); Ex parte Alexander, 685 S.W.2d 57,

60 (Tex. Crim. App. 1985).


       Accordingly, we dismiss Morrison’s application for writ of habeas corpus for want

of jurisdiction.


                                                       Per Curiam


Do not publish.




                                            2